Determination annulled on the law and respondent directed to restore petitioner’s license, with $50 costs and disbursements to petitioner. Memorandum: This is a review under article 78 of the determination of the Commissioner of Motor Vehicles revoking the chauffeur’s license of the petitioner. The revocation states: “ CAUSE: Violation of Section 71-3e of the Vehicle & Traffic Law — gross negligence in the operation of a motor vehicle.” Gross negligence within the meaning of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law has been defined as a disregard of the consequences which may ensue from the act and indifference to the rights of others — reckless disregard for the life and property of others. (See Matter of Jenson v. Fletcher, 277 App. Div. 454, and cases cited, affd. 303 N. Y. 639.) While the evidence adduced at the hearing is sufficient to support a finding of negligence, we find no substantial evidence in support of the additional elements necessary to constitute gross negligence. All concur. (Review of a determination by the Commissioner of Motor Vehicles, revoking petitioner’s chauffeur’s license.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.